Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 24, 2020

                                     No. 04-20-00047-CV

                                       Richard LARES,
                                          Appellant

                                               v.

                                       Martha MUÑIZ,
                                          Appellee

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2006-CI-15663
                           Honorable Peter Sakai, Judge Presiding


                                        ORDER

       Appellant Richard Lares is currently an inmate and is acting pro se in this appeal. The
underlying suit began as a divorce proceeding. On February 6, 2020, Appellant filed a notice of
appeal complaining of the trial court’s “Judgment of January 14, 2020.”
        The clerk’s record does not show a final judgment or appealable order signed on January
14, 2020. The clerk’s record does show the trial court’s handwritten notes from that date, but a
judge’s notes “are not the kind of document[] that constitute[s] a judgment, decision or order
from which an appeal may be taken,” see Goff v. Tuchscherer, 627 S.W.2d 397, 398–99 (Tex.
1982); In re Rivera, No. 04-12-00025-CV, 2012 WL 219591, at *1 (Tex. App.—San Antonio
Jan. 25, 2012, no pet.) (mem. op.) (“A copy of the judge’s notes in place of an order is not
sufficient.”); see also In re A.W., 384 S.W.3d 872, 873 (Tex. App.—San Antonio 2012, no pet.)
(“[A] judge’s notes are for his or her own convenience and form no part of the record.”).
        We ORDER Appellant to show cause in writing within FIFTEEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a). If Appellant does not timely provide written proof as ordered, this appeal will be
dismissed without further notice. See id.
       All other appellate deadlines are SUSPENDED pending further order of this court.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2020.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court